IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


LASALLE BANK NATIONAL                     : No. 349 MAL 2018
ASSOCIATION AS TRUSTEE FOR                :
CERTIFICATE HOLDERS OF EMC                :
MORTGAGE LOAN TRUST 2004-A                : Petition for Allowance of Appeal from
MORTGAGE LOAN PASS THROUGH                : the Order of the Superior Court
CERTIFICATES, SERIES 2004-A               :
                                          :
                                          :
             v.                           :
                                          :
                                          :
RICHARD B. WHITMAN, JR., SANDRA           :
M. WHITMAN                                :
                                          :
                                          :
PETITION OF: SANDRA M. WHITMAN            :


                                    ORDER



PER CURIAM

     AND NOW, this 28th day of November, 2018, the Petition for Allowance of Appeal

is DENIED.